Title: To John Adams from William Cunningham, 11 February 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Feb. 11. 1809.

The last Letter which I had the honour to receive from you, dated Jan. 3d. I have before acknowledged. Permit me to remind you, that, I have in expectation something farther from you concerning the misnamed Aristides.
I am perfectly ashamed to speak to you again of my Chathams, but it is unavoidable. The three concluding numbers the printers refuse to publish. In two of them, I embodied the reasons which had occured to me in favour of substituting for the Embargo, a license to merchant ships to arm against aggressors indiscriminately; and I gave many reasons against giving to our resentments a partial direction.
The determination of the Essex Junto to drive this country into a war with France, and of another party to effect hostilities exclusively with England, are, in my opinion, alike inauspicious to our peace and prosperity. With this impression, I reject the Report of Mr. Gore to the House of Representatives. Considering the temper of the times, an arming against violators of our rights without distinction, is, it appears to me, the only defence of them we can engage in whole-bodied; in any other we shall be lacerated with our own stripes. And does not justice combine with policy in favour of indiscriminate resistance?
The papers announce that Mr. J. Q. Adams is at Washington.—I shall be disappointed if his rare talents, and incorruptible integrity are permitted a long respite from public occupation.
With the highest esteem and veneration, / I am, Dear Sir, / Your Friend & Servt.

Wm: Cunningham. Jr.P.S. Should you write to Mr. Adams while he may remain at Washington, will you permit me to pass thro’ you to him by best rememberances?